            Case 1:17-cv-02041-RJL Document 103 Filed 09/08/20 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                                                                 Case No. 1:17-cv-02041 (RJL)
                        v.                                     :
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X

            NOTICE OF LETTER FROM A THIRD PARTY SUBJECT OF
       PLAINTIFFS’ MOTION FOR ISSUANCE OF LETTER OF REQUEST FOR
                   INTERNATIONAL JUDICIAL ASSISTANCE


       Plaintiffs respectfully file this Notice of a letter received from counsel for Sir Andrew

Wood (the “Wood Letter”). Wood, a third party located in the United Kingdom, is one of the

subjects of Plaintiffs’ pending Motion for Issuance of a Letter of Request for International

Judicial Assistance to the Senior Master of the High Court (Queen’s Bench Division) of England

and Wales (the “Motion”) (Dkt. 90). 1

        The Wood Letter, attached as Exhibit A, is addressed to Plaintiffs’ counsel in the United

Kingdom. It conveys that Wood will not cooperate with Plaintiffs’ request for evidence from

him—and that Wood will not seek to intervene in this Court in connection with the Motion.

       Notwithstanding Wood’s position as stated in the Wood Letter, Plaintiffs’ position

remains that Wood possesses documents responsive to Plaintiffs’ request and that Wood can give



1
 In the Motion, Plaintiffs promised to update the Court with any response from Wood to
Plaintiffs’ request that he cooperate with Plaintiffs’ request for evidence.


9719574.7
            Case 1:17-cv-02041-RJL Document 103 Filed 09/08/20 Page 2 of 7




testimony relevant and material to issues in this case. Furthermore, it remains Plaintiffs’ position

that the information Wood could provide by producing documents and giving testimony are not

otherwise available to Plaintiffs. For example, Wood submitted a witness statement in a recent

English High Court proceeding that references a March 2018 report that he provided to the U.S.

Senate Select Committee on Intelligence about his involvement in memoranda that Christopher

Steele created in 2016 for the Defendants. One of these memoranda, Company Intelligence

Report 112, is the subject of this case. Plaintiffs do not have a copy of Wood’s report to the U.S.

Senate Select Committee on Intelligence, which Plaintiffs continue to seek. In addition, the

transcript of the English High Court trial in which Wood submitted evidence reveals that there

are text messages between Wood and Steele relating to Steele’s memoranda, which Plaintiffs do

not have and seek to obtain. While the Wood Letter expresses the view that Wood has already

testified on all relevant matters in the English High Court proceeding, Plaintiffs were not parties

to that proceeding. Moreover, providing evidence in that proceeding is not a substitute for doing

so in this one. The Plaintiffs in this case were not among the claimants in the English High

Court proceeding and the two cases concern different defamatory statements. Plaintiffs’

additional bases for seeking evidence from Wood are set forth in the Motion (see Motion ¶ 15,

24, 25).

       Accordingly, Plaintiffs have informed Wood’s counsel, in response to the questions

posed in the Wood Letter, that Plaintiffs will (a) continue to request that the Court issue a letter

of request that includes requests directed to Wood, and (b) provide notice to Wood of any

application Plaintiffs make to the English High Court, sufficient to enable him to make his

position known to that court.




                                                  2

9719574.7
            Case 1:17-cv-02041-RJL Document 103 Filed 09/08/20 Page 3 of 7




Dated: New York, New York
       September 8, 2020

                                          Respectfully submitted,

                                          __________________________________
                                          Alan S. Lewis (#NY0252)
                                          CARTER LEDYARD & MILBURN LLP
                                          2 Wall Street
                                          New York, NY 10005
                                          Tel: (212) 732-3200
                                          Fax: (212) 732-3232
                                          lewis@clm.com

                                          -and-

                                          Kim Sperduto (DC Bar No. 416127)
                                          SPERDUTO THOMPSON & GASSLER PLC
                                          1747 Pennsylvania Avenue, NW, Suite 1250
                                          Washington, DC 20006
                                          Tel: (202) 408-8900
                                          Fax: (202) 408-8910
                                          ksperduto@stglawdc.com

                                          Attorneys for Plaintiffs




                                          3

9719574.7
            Case 1:17-cv-02041-RJL Document 103 Filed 09/08/20 Page 4 of 7




                                  EXHIBIT A




9719574.7
                        Case 1:17-cv-02041-RJL Document 103 Filed 09/08/20 Page 5 of 7




 CMS Cameron McKenna Nabarro Olswang LLP                                                                                 D: +44 20 3060 6244
 Cannon Place                                                                                                            E : ciara.cullen@rpc.co.uk
 78 Cannon Street
 London
 EC4N 6AF

 By email: Bernard.o'sullivan@cms-cmno.com


 Fax
 Our no:
     ref: MM06/CC03/ORB4.5                                                                                                                    24 August 2020
 Pages:
 Your ref: AIDR/GEPT/LOPO/CAP/O34899.00003


 Dear Sirs


  Request for oral evidence and documents in respect of US Proceedings

  We refer to your letter to Sir Andrew Wood dated 30 July 2020. Please note that we act for Sir
  Andrew in respect of this matter. Please therefore address any future correspondence to us.

  Despite your request that Sir Andrew Wood respond to your letter by 7 August 2020, we note that
  you issued your application to the US Court, pursuant to the Hague Convention, prematurely on 4
  August 2020 (US Application). We reserve our client's right to draw this to the attention of the
  courts, at the appropriate time.

  The extent of Sir Andrew's involvement with Orbis Business Intelligence Limited (Orbis) with
  reference to the 'Dossier' is set out in his witness statement dated 15 April 2020 in the proceedings
  of Gubarev and anor v Orbis Business Intelligence Limited and anor. We provided a copy of this
  statement to you on 31 July 2020. You are aware that he was cross-examined in the same
  proceedings and you also have copies of the transcripts of this cross-examination.

  Sir Andrew has no further information to supplement his existing testimony in respect of the items
  set out in Annexure A to your letter. Further, we are instructed that Sir Andrew does not possess
  any documents which would be responsive to the descriptions listed in the same Annexure. As
  such, a deposition would not provide any further relevant information or documents and would be
  a significant waste of time and costs.

  We trust you will reconsider matters in light of the above.




ADVISORY                  I DISPUTES I TRANSACTIONS
                                                                                                                                               ,.~
                                                                                                                                          I
Tower Bridge House St KJthJrine's Way London El W l AA
T +44 203 060 6000 F +44 203 0607000 DX 600 London/City rpc.co.uk                                                                              :.a:==      ..t.~
RPC 1s the trad ng name cf RevroldsPorte· Lhcmber a1n LLP, a hm,ted liab1htvoartnersh1p. registered ,umber OWl7402
                                                                                                                         A11~111l,,i1ul           II
                                                                                                                                                 CMRJ.Ll
                                                                                                                                                              BEST
                                                                                                                                                            EMPLOYER
WP;irP;:11.1thnrkPd anC' rPlJ11l;1tP<"1 hythP 'inli:itnrr. RP(Julatior Authority
A istofmernben•n~mes ,opento nspecton~ttheoffi::e.                                                                   0   T ERRA L E
                                                                                                                                               ~..i        t.. .....
London       Brist o l Hong Kong Singapore
          Case 1:17-cv-02041-RJL Document 103 Filed 09/08/20 Page 6 of 7



Should you nonetheless choose to proceed and obtain a Letter of Request in respect of our client,
we would draw your attention to Senior Master Fontaine's judgement in Productivity-Quality
Systems Inc v Cybermetrics Corporation v Jeffrey Aughton 2019:

"21 …In my judgment, it is only where there may be reason to consider that a proposed witness
may try to evade service if forewarned about the request for evidence or fails to respond to a
request prior to an application being issued, that an application without notice is appropriate."

As such, a without notice application would not be appropriate in the present circumstances.

For the avoidance of doubt, Sir Andrew does not intend to seek to intervene in the US case, as he
has not engaged US counsel nor shall he incur such expense for this unnecessary and burdensome
fishing expedition on your clients’ part. However, Sir Andrew expressly reserves his objections and
defences against these efforts and intends to seek the protections of the English High Court should
your clients proceed with their pursuit of a Letter of Request that advances to the jurisdiction of the
English High Court.

In light of the above, please confirm by return:-

a.   whether it is your intention to proceed with the US Application in respect of our client; and

b.   if the answer to (a) is in the affirmative, that you will provide us with sufficient notice of any
     consequent application you might make to the English High Court so that appropriate
     submissions can be made on behalf of our client. Failure to do so would cause significant
     prejudice to our client and would likely result in a further waste of court time and resources.

We await your response. In the meantime, we fully reserve all of our client's rights.

Yours faithfully




RPC




                                               -2-                                               RPC
            Case 1:17-cv-02041-RJL Document 103 Filed 09/08/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served electronically via

the CM/ECF electronic filing system on all counsel or parties of record this 8th day of September

2020.


                                                      Alan S. Lewis




9719574.7
